DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN_107011657_A (see machine English translation).
1.	Regarding Claims 1, 2, 4, 5, and 7-17, Li discloses a bismaleimide composition used for preparing bismaleimide resin (corresponds to claimed maleimide resin) that also comprises a thermoplastic macromolecule such as polyphenylene ether resin (corresponds to claimed unsaturated bond-containing polypheneylene ether resin), Li further discloses that said polyphenylene ether can be in 20 parts, said bismaleimide resin can be in 40, and said free radical trapping agent can range from 0.1 to 1 parts (Derwent Abstract) as is being claimed in instant Claim 2. Also, Li discloses that said maleimide resin can be either N,N'-4,4'-diphenylmethane bismaleimide, 2-methyl-1,5-bismaleimidobenzene, 2,2'-bis (4- (4-maleimidophenoxy) phenyl)propane or 3-allyloxy monomearimide (corresponds to claimed Formula (1) of instant Claim 1 and instant Claim 4 limitations) (Derwent Abstract). Furthermore, Li discloses using silane surface modifiers (corresponds to claimed silane coupling agents of instant Claim 8) (paragraph 0025). Additionally, Li discloses the glass transition temperature of its prepreg to be greater than 250°C (Derwent Abstract) which meets the limitations of instant Claim 14. Given that Li’s invention as described above substantially teaches the claimed product, it would be expected for it to inherently possess physical properties being claimed such as those in instant, dependent Claims 10-13 and 15-17. The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.” In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).
6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN_107011657_A (see machine English translation), as applied to Claim 1, and in view of Mayo USPA_20140353549_A1.
2.	Regarding Claim 6, Li does not disclose the claimed formula.
3.	Mayo discloses using polymer materials comprising maleimides (paragraph 0017) along with radical scavengers (Abstract). Mayo discloses that suitable radical scavengers can include 2,2,6,6-tetramethylpiperidine oxide (paragraph 0029) as also used by Li (Derwent Abstract). Mayo further discloses that other suitable radical scavengers include 2,2,5,5-tetramethyl-1-pyrrolidinyloxy (corresponds to claimed instant Formula (3) and limitations of instant Claim 6) (paragraph 0029).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the radical scavenger, of Li, by using 2,2,5,5-tetramethyl-1-pyrrolidinyloxy, of Mayo. One of ordinary skill in the art would have been motivated in doing so out of a desire of trying alternative equivalents of radical scavengers for purposes of optimization.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li CN_107011657_A (see machine English translation), as applied to Claim 1, and in view Li USPA_20160021740_A1.
5.	Regarding Claim 3, Li does not disclose the type of polyphenylene ether resin being claimed.
6.	Li discloses a composition comprising vinylbenzyl polyphenylene ether resins (paragraphs 0030, 0031) with maleimide resin (paragraph 0039) for forming prepregs that result in low thermal expansion ratio, high heat resistance, high glass transition temperature, and low dielectric constant and dissipation factor (Abstract).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polyphenylene ether, of Li, by using the vinylbenzyl polyphenylene ether resin, of Li. One of ordinary skill in the art would have been motivated in doing so in order to obtain the afore-mentioned advantages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        April 5, 2021